*574on appellant’s motion for rehearing
WOODLEY, Judge.
Appellant again urges the insufficiency of the evidence to show that appellant was in possession of the beer, wine and whisky found by the officer.
If we understand this record, the officers found one pint of whisky and one pint of wine between the back of the cafe and the outbuildings. This liquor was buried under some ashes, about 20 feet to the rear of the cafe building, and was found on premises which appellant testified he controlled.
The other whisky, wine, gin and beer were found buried in the ground some 30 or 40 feet from the cafe under the fence row and across a strip of land which was used by appellant.
The evidence also shows that appellant had previously pleaded guilty to possessing whisky and beer for the purpose of sale, and appellant so testified.
We remain convinced that the evidence is sufficient to sustain the jury’s verdict.
Appellant’s motion for rehearing is overruled.